DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 August 2021.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 24 of prior U.S. Patent No. 10,837,339. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3181847 A1 to Volker et al. (Volker) in view of US 2013/0152555 A1 to Bui et al. (Bui). Since Volker was originally published in German a machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Volker discloses a dosing lance assembly for an exhaust component, the dosing lance assembly comprising: a housing comprising: a plate (62; Fig. 2) having a first channel (63), an endcap (61) having a second channel (65), and a pipe (70 or 71) having a first end coupled to the plate and a second end coupled to the endcap; and a delivery conduit (68) having a first end coupled to the plate and a second end coupled to the endcap, such that reductant is flowable from the first channel to the second channel; wherein, when the housing is at an ambient temperature, (i) a length of the delivery conduit measured along the delivery conduit between a location at which the first end of the delivery conduit is coupled to the plate and a location at which the second end of the delivery conduit is coupled to the endcap is greater than (ii) a first distance between a location at which the first end of the pipe is coupled to the plate and a location at which the second end of the pipe is coupled to the endcap (see Fig. 2), but fails to explicitly disclose at least a portion of the pipe is airfoil-shaped.
However, Bui discloses a similar dosing lance assembly for an exhaust component (354; Fig. 8), wherein the pipe is air-foiled-shaped (see Fig. 9; par. 0036). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the airfoil-shaped pipe disclosed by Bui into the assembly of Volker. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Bui teaches the shape advantageously causes turbulence that improves mixing of the reductant with exhaust (par. 0036).
In reference to claim 2, the modified Volker teaches the dosing lance assembly of claim 1, wherein the plate comprises a protrusion that is positioned within the first end (see Volker Fig. 2).
In reference to claim 3, the modified Volker teaches the dosing lance assembly of claim 2, wherein at least a portion of the protrusion is airfoil-shaped (inherent; if the pipe is an airfoil shape, the protrusion would necessarily also be airfoil shaped in order to connect with the pipe).
In reference to claim 4, the modified Volker teaches the dosing lance assembly of claim 1, wherein the endcap extends orthogonally to the pipe (see Volker, Fig. 2).
In reference to claim 5, the modified Volker teaches the dosing lance assembly of claim 1, wherein at least a portion of a conduit central axis of the delivery conduit is offset from a channel central axis of the first channel (see the center portion of 68; Volker, Fig. 2).
In reference to claim 6, the modified Volker teaches the dosing lance assembly of claim 1, wherein at least a portion of the delivery conduit comprises a single bend, multiple bends (see Volker, Fig. 2), or a single helix.
In reference to claim 7, the modified Volker teaches the dosing lance assembly of claim 1, wherein the delivery conduit is substantially rigid (the conduit is held in place by insulation; Volker, par. 0019).
In reference to claim 8, the modified Volker teaches the dosing lance assembly of claim 1, wherein the delivery conduit is a one-piece construction (see Volker, Fig. 2).
In reference to claim 9, the modified Volker teaches the dosing lance assembly of claim 1, wherein: the delivery conduit comprises a center section contiguous with the first end of the delivery conduit and the second end of the delivery conduit; the center section is centered on a conduit central axis (the vertical centerline of the apparatus; Volker, Fig. 2); the first channel is centered on a channel central axis; a first location on the conduit central axis is a second distance from a second location on the channel central axis when the housing is at the ambient temperature; and the first location on the conduit central axis is a third distance from the second location on the channel central axis when the housing is at temperatures greater than the ambient temperature; and the third distance is less than the second distance (implicit, due to thermal expansion).
In reference to claim 11, Volker teaches the dosing lance assembly of claim 1, but fails to explicitly teach the particular material, specifically steel. However, steel in its various forms and its suitability for use in reductant dosing applications is sufficiently well known in the art for the Examiner to take Official Notice. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize various forms of steel for the components of Volker. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the selection of a known material based on its suitability for its intended purpose is obvious (see MPEP 2144.07).
In reference to claim 12, the modified Volker teaches the dosing lance assembly of claim 1, wherein: the delivery conduit comprises a center section contiguous with the first end of the delivery conduit and the second end of the delivery conduit; and the plate is structured to provide air into the pipe such that the air is provided around the center section and the center section is cooled by the air (via 66; Volker, Fig. 2).
In reference to claim 13, the modified Volker teaches the dosing lance assembly of claim 1, wherein: the delivery conduit comprises a center section contiguous with the first end of the delivery conduit and the second end of the delivery conduit; the housing is defined by a coefficient of thermal expansion; the housing is structured to attain a maximum temperature when exhaust gases are provided through the exhaust component, the maximum temperature greater than the ambient temperature (inherent); and the length of the center section is determined by a function of the coefficient of thermal expansion, the maximum temperature, and the first distance (again, inherent property of any material).
In reference to claim 14, the modified Volker teaches the dosing lance assembly of claim 1, wherein: the delivery conduit comprises a center section contiguous with the first end of the delivery conduit and the second end of the delivery conduit; the center section is centered on a conduit central axis; the first channel is centered on a channel central axis; and the conduit central axis is rotatably disposed about the channel central axis (see Volker, Fig. 2).
In reference to claim 15, the modified Volker teaches the dosing lance assembly of claim 1, wherein: the delivery conduit comprises a center section contiguous with the first end of the delivery conduit and the second end of the delivery conduit; the first channel is centered on a channel central axis (the vertical centerline of the apparatus; Volker, Fig. 2); the center section has a second distance measured along the channel central axis between the location at which the first end of the delivery conduit is coupled to the plate and the location at which the second end of the delivery conduit is coupled to the endcap when the housing is at the ambient temperature; and the center section has a third distance measured along the channel central axis between the location at which the first end of the delivery conduit is coupled to the plate and the location at which the second end of the delivery conduit is coupled to the endcap when the housing is at temperatures greater than the ambient temperature, the third distance being greater than the second distance (implicit, due to thermal expansion).
In reference to claim 17, the modified Volker teaches the dosing lance assembly of claim 15, wherein at least a portion of the center section is disposed along a conduit central axis separated from the channel central axis (see Volker, Fig. 2).
In reference to claim 18, the modified Volker teaches the dosing lance assembly of claim 17, wherein: the center section comprises a single bend (the “hump” portion of 68 in Volker, Fig. 2); a first location on the conduit central axis is a fourth distance from a second location on the channel central axis when the housing is at the ambient temperature; the first location on the conduit central axis is a fifth distance from the second location on the channel central axis when the housing is at temperatures greater than the ambient temperature; the fifth distance is less than the fourth distance; and the first location is located on the single bend.
In reference to claim 19, the modified Volker teaches the dosing lance assembly of claim 17, wherein: the center section comprises multiple bends (the “hump” in 68, Volker, Fig. 2, can be interpreted as having 3 bends); a first location on the conduit central axis is a fourth distance from a second location on the channel central axis when the housing is at the ambient temperature; the first location on the conduit central axis is a fifth distance from the second location on the channel central axis when the housing is at temperatures greater than the ambient temperature; the fifth distance is less than the fourth distance; and the first location is located on at least one bend of the multiple bends.
In reference to claim 21, the modified Volker teaches the dosing lance assembly of claim 15, wherein: the center section is centered on a conduit central axis; the center section comprises a single bend (the “hump”, Volker, Fig. 2), multiple bends, or a single helix; and the conduit central axis is offset from the channel central axis.
In reference to claims 10, 16 and 22, the modified Volker teaches the dosing lance assembly of claims 1 and 15, but fails to teach the particular dimensions or proportions. However, since applicant has not disclosed that the claimed proportions solve any stated problem or do anything more than provide predictable results and it appears that Volker would function equally well regardless of the specific shape of the conduit. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the particular proportions for the conduit of Volker. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that changes in size, shape and proportion are a matter of choice to one of ordinary skill absent persuasive evidence that the shape is significant (see MPEP 2144.04, section IV, A).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Volker as applied to claim 17 above, and further in view of DE 102005030954 A1 to Gschwind (Gschwind).
In reference to claim 20, the modified Volker teaches the dosing lance assembly of claim 17, but fails to explicitly teach the delivery conduit is a helix. However, Gschwind discloses a similar assembly including a housing and a delivery conduit, for the same purpose of introducing a fluid into an exhaust wherein: a center section comprises a single helix (see Fig. 4). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shape of the delivery conduit disclosed by Gschwind into the assembly of the modified Volker. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that changes in size and shape are a matter of choice to one of ordinary skill absent persuasive evidence that the shape is significant (see MPEP 2144.04, section IV, A).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102009029661 A1 and DE 102006053558 A1 each disclose assemblies with an airfoil shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
11 August 2021